In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-11-00261-CR
        ______________________________


       LARRY WAYNE ASHLEY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 196th Judicial District Court
                Hunt County, Texas
               Trial Court No. 27,050




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Larry Wayne Ashley was convicted of aggravated sexual assault of a disabled person.

TEX. PENAL CODE ANN. § 22.021(a) (West Supp. 2011). He was tried for allegations in two

indictments, in a single jury trial.   His appeal is presented in one brief, raising the same

challenges to convictions in both trial court cause numbers. Based on the reasoning and analysis

in our opinion in cause number 06-11-00260-CR, issued this date, we overrule Ashley’s points of

error and affirm the trial court’s judgment and sentence.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       June 7, 2012
Date Decided:         June 25, 2012

Do Not Publish




                                                2